Citation Nr: 0025002	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. B. Yupcavage, M. S. 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action entered in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, granting a 
temporary total rating for the period from April 17, 1995, to 
June 20, 1995, based on a period of VA hospitalization for 
treatment of the veteran's service-connected PTSD, and 
denying a schedular rating in excess of 30 percent for the 
period, beginning July 1, 1995, for his  PTSD.  Following 
entry of the veteran's notice of disagreement with respect to 
the 30 percent schedular rating assigned, he was afforded 
hearings before the RO's hearing officer in July 1996 and 
before the Board in Washington, D.C., in July 2000.  In 
conjunction with the noted Board hearing, the veteran 
submitted additional evidence with a waiver for initial RO 
consideration, and, as well, the record was ordered to remain 
open for an additional period of time to permit the veteran 
to submit further evidence.  Such evidence was thereafter 
received in September 2000, with a waiver of initial 
consideration by the RO.


FINDING OF FACT

The disability picture presented by the veteran's service-
connected PTSD more nearly approximates the criteria for the 
assignment of the next higher rating under those rating 
criteria in effect both prior to and on November 7, 1996, 
neither of which is more favorable to the veteran; namely, a 
considerable impairment of social and industrial 
adaptability, and occupational and social impairment with 
reduced reliability and productivity due to symptoms, such as 
a flattened affect, panic attacks, impaired judgment, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  No greater level of occupational and social 
impairment beyond that contemplated by a 50 percent schedular 
evaluation is shown.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation, but none greater, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996; 
38 C.F.R. §§ 4.1, 4.2, 4.2, 4.3, 4.6, 4.7, 4.10, 4.125-4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for increase for PTSD initiated on March 6, 1995, the 
denial of which forms the basis of the instant appeal, is 
plausible and capable of substantiation and is, therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
An allegation that a service-connected disorder, as is the 
case in this instance, has become more severe is sufficient 
to well ground a claim for increase.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The Board is also satisfied that 
all relevant facts have been developed and, in this regard, 
it is noted that during the course of this appeal the veteran 
has been afforded three VA psychiatric examinations and 
various reports of treatment, statements from the veteran and 
his spouse, and testimony from witnesses at two hearings have 
been received into the record.  No further development is 
found to be in order, nor is any requested by or on behalf of 
the veteran.  Accordingly, VA is found to have complied with 
the duty-to-assist obligation imposed by 38 U.S.C.A. 
§ 5107(b).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The record reflects that service connection for PTSD was 
established by RO action in November 1990, at which time a 30 
percent schedular evaluation was assigned under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, effective from July 1990.  A 
claim for increase was filed by the veteran in March 1995, 
and it is of note that the date upon which the veteran 
initiated his claim for increase is significant for 
determining which law and regulations govern the disposition 
of the claim in question.  In this regard, the Board points 
out that there was a change in regulations with respect to 
the rating criteria to be utilized in the rating of 
neuropsychiatric disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996).  In such cases, where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Here, those criteria in effect both prior to November 7, 
1996, as well as on and after such date, are for application.  
It is evident from a review of the file that the RO has 
considered the claim under both sets of criteria, and, 
moreover, has furnished notice to the veteran of both the old 
and new criteria.

Prior to November 7, 1996, where PTSD was productive of 
definite social and industrial impairment, a 30 percent 
schedular evaluation was for assignment; considerable 
impairment of social and industrial adaptability warranted a 
50 percent rating and a 70 percent evaluation was assignable 
where there was severe impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  A 100 percent rating required that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the version of the rating criteria effective November 
7, 1996, codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

In the context of the current appeal, various evidence is 
presented, including records of VA outpatient psychiatric 
treatment received from 1991 to 1999; records of VA 
hospitalization in March 1995 for Xanax dependence and 
withdrawal therefrom, alcohol dependence in remission, and 
PTSD; records as to the veteran's participation in an 
inpatient PTSD treatment program at a VA facility from April 
to June 1995; two statements and oral testimony from a 
treating mental health counselor at the Vet Center in 
Harrisburg, Pennsylvania; reports of VA psychiatric 
examinations in September 1995, November 1997, and January 
2000; records involving a VA hospitalization in October 1998 
for treatment of PTSD of mild to moderate severity, a major 
depressive disorder of moderate severity, and rule out a 
panic disorder; a November 1999 report from a treating 
physician; transcripts of two hearings afforded the veteran; 
and written statements from the veteran and his spouse.

The aforementioned evidence is somewhat in conflict as to the 
impairment resulting from the veteran's PTSD.  As referenced 
above, the record identifies three periods of hospitalization 
from 1995 to 1998, which were at least in part for treatment 
of the veteran's PTSD, as well as a period of outpatient 
treatment for management of PTSD extending from 1991 to 1999.  
As well, a treating therapist at the Vet Center, who 
according to July 1996 testimony has been in contact with the 
veteran since 1988, has reported that his PTSD is severely 
disabling both occupationally and socially.  A treating 
physician also provides an account that the veteran presented 
with severe depression in February 1999, manifested by 
apathy, poor energy, insomnia, lack of enjoyment, 
tearfulness, irritability, and emotional detachment from 
others.  His medications then included doxepin, 150 
milligrams, taken every night; valproic acid, 250 milligrams, 
twice daily; and nefazodone, two tablets, twice daily; with a 
medication change, the veteran's symptoms were noted to 
improve by August 1999, although such physician noted that 
the veteran's prognosis for long-term improvement in his PTSD 
was very guarded.  Statements from the veteran's spouse 
likewise point to an increasing level of severity of the 
veteran's PTSD.

On the other hand, records from recent VA hospitalizations 
and those compiled during the course of VA psychiatric 
examinations in 1995, 1997, and 2000, are inconsistent with 
the presence of severely disabling PTSD.  At the time of the 
VA hospital discharge in March 1995, a score of 55 on the 
Global Assessment of Functioning Scale (GAF) was assigned; 
upon admission to a PTSD inpatient treatment program in April 
1995, a GAF score of 41 was assigned and during the course of 
such program, it was noted that moderate improvement was 
achieved.  No GAF score was assigned at the time of hospital 
discharge.  A GAF score of 70-80 was assigned on a VA 
psychiatric examination in September 1995, although social 
and industrial functioning was noted to be impaired at that 
time.  

On a VA psychiatric examination in November 1997, another 
Axis I diagnosis, that of a major depressive disorder, was 
added in addition to PTSD.  The major depression was judged 
to be of mild to moderate severity, whereas the PTSD was 
found to be only mild.  On the basis of both entities, a GAF 
score of 55-65 was assigned.  Regarding the PTSD, the 
examiner found that the veteran continued to work full-time 
at a job in which he seemed to be doing fairly well, albeit 
with some conflicts.  It is also shown that, upon discharge 
from a period of VA hospitalization in October 1998, the 
veteran's PTSD was found to be of a mild to moderate severity 
and on the basis of PTSD, as well as major depression of 
moderate severity and rule out a panic disorder without a 
history of agoraphobia, a GAF score of 65 was assigned.  The 
severity of his PTSD symptoms as well as his social and 
industrial index were found to be likely in the mild to 
moderate range based on the questionable results on 
personality testing, suspected secondary gain issues, and the 
relative lack of corroboration of the severity of his PTSD 
symptoms based on a collateral interview with the veteran's 
spouse.  In the opinion of the interdisciplinary team, there 
was some incongruence noted between the veteran's clinical 
presentation and the severity of his reported symptoms.

When examined by a VA psychiatrist in January 2000, the 
veteran reported that he remained employed on a full-time 
basis, although he noted having taken a monthly pay cut of 
$200 in order to work during daylight hours.  Such move was 
done because of reported job-related stress.  Findings from 
mental status evaluation culminated in an Axis I diagnosis of 
PTSD, with assignment of a GAF score of 60-70.  In the 
opinion of the examiner, the veteran's subjective complaints 
seemed to be greater than one would expect based on the level 
of trauma he underwent.

The veteran's oral and written testimony is to the effect 
that the currently assigned 30 percent rating does not 
adequately compensate him for the level of social and 
industrial impairment resulting from his PTSD.  Increasing 
work-related restrictions are cited, the most significant 
being his inabilities to interact well with his supervisor 
and co-workers and cope with job-related stress.  He argues 
that a 70 percent evaluation is warranted for his PTSD.  
Despite the somewhat contradictory evidence on file as to the 
current level of severity of the veteran's PTSD, it is 
concluded that the evidence, on balance, denotes a disability 
picture that more nearly approximates the criteria for the 
assignment of a 50 percent rating under DC 9411, but none 
greater.  While the veteran continues to be gainfully 
employed, having sustained continuous employment with the 
Federal government for a period of 13 years, the medical 
professionals with whom he has had the most frequent and 
prolonged contact have noted an increased level of social and 
occupational impairment resulting from the veteran's PTSD 
than that reflected by the currently assigned 30 percent 
rating.  In this regard, the undersigned points to the 
evidence offered by the veteran's therapist at the Vet 
Center, who is noted to have directly contacted the veteran's 
supervisors on two occasions for their input in formulating 
his impressions.  Much of the data furnished by VA examining 
and treating medical professionals, however, overwhelmingly 
contradict the conclusion of the Vet Center's therapist that 
the veteran's PTSD is severely disabling, with not one 
finding that the veteran's PTSD is more than moderate in 
degree or assigning a GAF score, based solely on PTSD, of 
less than 60.  It is noted that the veteran's spouse has 
provided statements, dated in October 1999 and August 1999, 
which dispel at least a portion of the concerns raised during 
the October 1998 hospitalization as to the difference in the 
veteran's clinical presentation and his reported symptoms.  
Moreover, the undersigned notes that the testimony of the 
veteran at his hearings is generally supported by a portion 
of the medical evidence presented, but not to the point that 
would call for the assignment of more than a 50 percent 
evaluation.  

While the undersigned is persuaded that a 50 percent rating 
is assignable both under the old and new criteria, there is 
found to be absent from the record persuasive evidence 
denoting the presence of more than a considerable impairment 
of social and industrial adaptability.  Moreover, the record 
does not identify deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Symptoms, such as suicidal ideations, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression affecting the veteran's ability to 
function in an independent, appropriate, and effective manner 
are lacking, and impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships is not shown.  As such, 
a 70 percent rating under Diagnostic Code 9411 is not for 
assignment under either set of governing criteria.  By the 
same token, evidence demonstrating that the criteria for the 
assignment of a 100 percent rating under either the new or 
old criteria is similarly lacking.

To the extent indicated, the appeal is allowed.


ORDER

An increased rating to 50 percent, but none greater, for PTSD 
is granted, subject to those provisions governing the payment 
of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

